Case 1:19-cr-00354-JSR Document 64 Filed 03/25/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee x
UNITED STATES OF AMERICA, :
19-cr-354 (JSR)
-y-

CHRISTIAN NIEVES, : ORDER

a/k/a “Eric Rosario” and :
ELIAS POLANCO,

Defendants. :
nO xX

JED S. RAKOFPF, U.S.D.J.

For the reasons stated in today's telephone conference, see
transcript March 25, 2021, Nieves’ motion for release on home
confinement to prepare for trial is denied without prejudice to
renewal; Nieves’ motion for a bill of particulars is denied, except
that the Government will be bound by its representation that the
“federal criminal trial” referenced in Count One of the indictment
refers to the federal criminal trial held in July 2018 in United

States v. Siri-Reynoso, 17-cr-418 (S.D.N.Y.) (McMahon, C.Jd.); and

 

Nieves’ motion to compel Brady and Giglio disclosures is denied.
The Clerk of the Court is directed to close the entry at docket

number 48.

SO ORDERED.
Dated: New York, NY LALA

7 v
March 25, 2021 JED S. RAKOFF, U.S.D.Jd.
